PER CURIAM.
Jeffrey Robert Hastings petitions for a writ of error coram nobis, contending that a plea he entered in 1974 was involuntary. Although he has completed the sentence, *515the conviction has been mentioned as a factor considered by the Florida Parole Commission in reaching its decision to not authorize an effective parole release date.
Hastings’ remedy, if any, is a motion for post-conviction relief directed to the appropriate circuit court. Wood v. State, 24 Fla. L. Weekly S240, — So.2d-, 1999 WL 334750 (Fla. May 27,1999); Barbz v. State, 24 Fla. L. Weekly D2019, 740 So.2d 1243 (Fla. 3d DCA 1999). Accordingly, we deny the petition (and petitioner’s motions) without prejudice to Hastings’ right to file a motion for post-conviction relief.
ERVIN, MINER and KAHN, JJ., concur.